— Appeal by the defendant, as limited by his motion, from a sentence of the County Court, Nassau County (Mackston, J.), imposed March 15, 1989, upon his conviction of sodomy in the first degree, upon a plea of guilty.
Ordered that the appeal is dismissed.
The record on appeal reveals that the following colloquy occurred before the court accepted the defendant’s plea:
"the court: Do you voluntarily then, without hesitation or reservation, give up the right to appeal this conviction, sentence and judgment?
"the defendant: Yes.
"the court: No reservations about it, is that correct?
"the defendant: Yes.
"the court: Yes, you have no reservations?
"the defendant: I don’t plan to appeal it.
"the court: Yes, you have no reservations?
"the defendant: I don’t understand the question.
"the court: Do you have any reservations about it? Is it completely voluntarily being done?
"the defendant: Yes.”
The foregoing establishes that the defendant knowingly waived his right to appeal as a condition to the court’s acceptance of his plea. The appeal must, therefore, be dismissed (see, People v Seaberg, 74 NY2d 1). Mangano, P. J., Bracken, Sullivan, Balletta and O’Brien, JJ., concur.